SEC. File Nos. 002-47749 811-02333 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No.70 and Registration Statement Under The Investment Company Act of 1940 Amendment No.53 NEWPERSPECTIVEFUND,INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Vincent P. Corti, Secretary New Perspective Fund, Inc. 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111-5994 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and State of California, on the 22nd day of December, 2011. NEW PERSPECTIVE FUND, INC. By/s/ Gina H. Despres (Gina H. Despres, Vice Chairman) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on December 22, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Gina H. Despres (Gina H. Despres) Vice Chairman Principal Financial Officer and Principal Accounting Officer: /s/ Brian C. Janssen (Brian C. Janssen) Treasurer Directors: Elisabeth Allison* Director Vanessa C. L. Chang* Director Jaime Chico Pardo* Director /s/ Gina H. Despres (Gina H. Despres) Vice Chairman Nicholas Donatiello, Jr.* Director Robert A. Fox* Director /s/ Gregg E. Ireland (Gregg E. Ireland) Senior Vice President and Director Koichi Itoh* Chairman of the Board (Independent and Non-Executive) William H. Kling* Director /s/ Robert W. Lovelace (Robert W. Lovelace) President and Director John G. McDonald* Director William I. Miller* Director Alessandro Ovi* Director *By/s/ Vincent P. Corti (Vincent P. Corti, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Timothy W. McHale (Timothy W. McHale) POWER OF ATTORNEY I, Elisabeth Allison, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian C. Janssen each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 29th day of November, 2011. (City, State) /s/ Elisabeth Allison Elisabeth Allison, Board member POWER OF ATTORNEY I, Vanessa C. L. Chang, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Balanced Fund (File No. 002-10758, File No. 811-00066) - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The Income Fund of America (File No. 002-33371, File No. 811-01880) - International Growth and Income Fund (File No. 333-152323, File No. 811-22215) - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. M. Susan Gupton Brian C. Janssen Jeffrey P. Regal each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 9th day of December, 2011. (City, State) /s/ Vanessa C. L. Chang Vanessa C. L. Chang, Board member POWER OF ATTORNEY I, Jaime Chico Pardo, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian C. Janssen each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 29th day of November, 2011. (City, State) /s/ Jaime Chico Pardo Jaime Chico Pardo, Board member POWER OF ATTORNEY I, Nicholas Donatiello, Jr., the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian C. Janssen each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 29th day of November, 2011. (City, State) /s/ Nicholas Donatiello Nicholas Donatiello, Jr., Board member OWER OF ATTORNEY I, Robert A. Fox, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Balanced Fund (File No. 002-10758, File No. 811-00066) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The Growth Fund of America, Inc.(File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Income Fund of America (File No. 002-33371, File No. 811-01880) - International Growth and Income Fund (File No. 333-152323, File No. 811-22215) - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. M. Susan Gupton Brian C. Janssen Jeffrey P. Regal each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 1st day of December, 2011. (City, State) /s/ Robert A. Fox Robert A. Fox, Board member POWER OF ATTORNEY I, Koichi Itoh, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - Capital Income Builder (File No. 033-12967, File No. 811-05085) - Capital World Growth and Income Fund, Inc. (File No. 033-54444, File No. 811-07338) - Capital World Growth and Income Fund - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The New Economy Fund(File No. 002-83848, File No. 811-03735) - The New Economy Fund - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian C. Janssen Neal F. Wellons each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 28th day of November, 2011. (City, State) /s Koichi Itoh Koichi Itoh, Board member POWER OF ATTORNEY I, William H. Kling, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The Growth Fund of America, Inc. (File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Investment Company of America (File No. 002-10811, File No. 811-00116) - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman Brian C. Janssen Jeffrey P. Regal Ari M. Vinocor each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atMinneapolis, MN, this 17th day of November, 2011. (City, State) /s/ William H. Kling William H. Kling, Board member POWER OF ATTORNEY I, John G. McDonald, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Balanced Fund (File No. 002-10758, File No. 811-00066) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The Growth Fund of America, Inc. (File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Income Fund of America (File No. 002-33371, File No. 811-01880) - International Growth and Income Fund (File No. 333-152323, File No. 811-22215) - The Investment Company of America (File No. 002-10811, File No. 811-00116) - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman M. Susan Gupton Brian C. Janssen Jeffrey P. Regal each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atStanford, CA, this 15th day of November, 2011. (City, State) /s/ John G. McDonald John G. McDonald, Board member POWER OF ATTORNEY I, William I. Miller, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian C. Janssen each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 29th day of November, 2011. (City, State) /s/ William I. Miller William I. Miller, Board member POWER OF ATTORNEY I, Alessandro Ovi, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian C. Janssen each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED atLos Angeles, CA, this 29th day of November, 2011. (City, State) /s/ Alessandro Ovi Alessandro Ovi, Board member Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
